DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits. Claims 1-19 amended and new claim 20 are currently pending and are addressed below. 

Response to Amendment
The Examiner accepts the amendments received on 03/01/2021. The applicant’s claims 1-19 remain pending. The applicant amends claims 1-2, 6, 8-17, 19. Applicant added new claim 20 which is now pending.
	The Applicant, via the claim amendments filed on 03/01/2021 overcome the 35 U.S.C. 112(b) rejection set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) rejection.
Response to Arguments
	Applicant’s arguments filed on 03/01/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 11 of the Applicant response, the Applicant argues the “autonomous driving accident rate value itself has a practical application”, Examiner respectfully disagrees because it is an abstract idea that is not put into practical application. 

On page 12 of the Applicant response, the Applicant argues that “claim 1 cannot be a mental process since the claim requires a driving unit with a sensor”, Examiner respectfully disagrees because adding elements like a sensor that perform a generic function and any sensor could be used does not amount to significantly more than the judicial exception. 
On pages 12-13 of the Applicant response, the Applicant argues the addition of an evaluation unit, database, and the method being computer-implemented puts the claim into a practical application, Examiner respectfully disagrees because having a computer perform a generic function that could be done by the human mind does not amount to significantly more than the judicial exception.  
On page 13 of the Applicant response, the Applicant argues that “claims 2-18 define statutory subject matter for the reasons given about with regard to claim 1”, Examiner disagrees because the Examiner did not find the arguments compelling in regards to claim 1 and does not find them compelling in regards to claims 2-18. 
 	On page 13 of the Applicant response, the Applicant argues that “claim 19 defines statutory subject matter for the reasons given about with regard to claim 1”, Examiner disagrees because the Examiner did not find the arguments compelling in regards to claim 1 and does not find them compelling in regards to claim 19. 

	On pages 16 and 17 of the Applicant response, the Applicant argues the prior art cited, Boniske, only teaches determining metrics after safety data has been correlated, Examiner respectfully disagrees because Boniske clearly states “provide systems and methods that facilitate the understanding of data from sensors and other sources and how they relate to safe operations of autonomous vehicles as well as provide methods and systems for classifying safety events related to autonomous vehicles” [Paragraph 004]. This shows that Boniske is capable of quantifying the safety data of the autonomous vehicle before the data is correlated with the human-operated data. 
	On page 17 of the Applicant response, the Applicant argues that the prior art cited, Boniske, does not teach a database, Examiner respectfully disagrees because while Boniske does not explicitly call it a database the driving metrics are still stored in order for them to be available for the processor to compare and select the one most similar to the autonomous driving metric. 
On page 18 of the Applicant response, the Applicant argues that the prior art cited, Boniske, does not teach “pre-selecting a group of manual-driving quality metrics from a database”, Examiner respectfully disagrees because Boniske clearly states “output correlated 
	On pages 18 and 19 of the Applicant response, the Applicant argues that the prior art cited, Boniske, does not teach “manual driving quality metrics are selected from the preselect group”, Examiner respectfully disagrees as Boniske performs a baseline comparison [0053 quotation above] and “once the baselines are established, the situations that qualify as a safe type of human operation can be used to determine what is safe analogous autonomous vehicle activity”, and “the human even data is correlated, by one or more data processors, occurs with the autonomous vehicle event data based on degree of similarity”, [Paragraph 0005]. That is once the baseline comparison is done then the processor compares those pre-selected metrics to the data based on statistical similarity. 
	On pages 19 and 20 of the Applicant response, the Applicant argues that the prior cited, Boniske, does not teach monitoring an autonomously driven vehicle, Examiner respectful disagrees because Boniske clearly states the invention is “systems and methods are provided for performing autonomous vehicle operation analysis” [abstract]. That is the monitoring is being done on an autonomous vehicle. 

	On pages 20 and 21 of Applicant response, the Applicant argues again that the prior art cited, Boniske, does not teach a 2-step scenario for comparing driving metrics, Examiner respectfully disagrees and it has been cited above that Boniske does teach a pre-selecting step [0053]. 
	On page 21 of Applicant response, the Applicant argues that because dependent claims 5, 14-15 and 17 rely on claim 1 the 35 U.S.C. 103 rejection should be withdrawn because the Applicant believes claim 1 overcomes the cited prior art, Boniske, and the secondary reference, Perl, cannot make up the deficiencies. The Examiner respectfully disagrees because as stated above the prior art, Boniske, does teach all claimed limitations in claim 1, therefore the Applicant’s argument regarding claims 5, 14-15 and 17 are moot. 
On page 22 of Applicant response, the Applicant argues that because dependent claim 12 relies on claim 1 the 35 U.S.C. 103 rejection should be withdrawn because the Applicant believes claim 1 overcomes the cited prior art, Boniske, and the secondary reference, Frank, cannot make up the deficiencies. The Examiner respectfully disagrees because as stated above the prior art, Boniske, does teach all claimed limitations in claim 1, therefore the Applicant’s argument regarding claim 12 is moot.
On page 22 of Applicant response, the Applicant argues that because dependent claim 13 relies on claim 1 the 35 U.S.C. 103 rejection should be withdrawn because the Applicant 
On pages 22-23 of Applicant response, the Applicant argues that because dependent claim 16 relies on claim 1 the 35 U.S.C. 103 rejection should be withdrawn because the Applicant believes claim 1 overcomes the cited prior art, Boniske, and the secondary reference, Min, cannot make up the deficiencies. The Examiner respectfully disagrees because as stated above the prior art, Boniske, does teach all claimed limitations in claim 1, therefore the Applicant’s argument regarding claim 16 is moot.
On page 23 of Applicant response, the Applicant argues that because dependent claim 16 relies on claim 1 the 35 U.S.C. 103 rejection should be withdrawn because the Applicant believes claim 1 overcomes the cited prior art, Boniske, and the secondary references, Perl and Gordon, cannot make up the deficiencies. The Examiner believes that this is a typographical error on the part of the Applicant and the Examiner believes the Applicant is refereeing to claim 18 and will response accordingly. The Examiner respectfully disagrees because as stated above the prior art, Boniske, does teach all claimed limitations in claim 1, therefore the Applicant’s argument regarding claim 18 is moot.

Claim Objections
Claims 4 and 17 are objected to because of the following informalities:  Both claims state “driving quantity” while all other claims have been switched to “driving quality metric”. The Examiner believes that these claims should also recite “driving quality metric”. 
Claim 20 is objected to because of the following informalities:  the claim states “the autonomous the driving software” and the Examiner believes it should read “the autonomous driving software”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites a method including at least one stop. (Step 1: Yes)
Step 2A Prong 1: The claim recites the steps of monitoring at least one driving parameter, determining a driving quality metric, associating the quality metric with a plurality of quality metrics, pre-selecting a group of manual-driving metrics, selecting metrics from the preselected group, and determining an accident rate. These limitations recite an abstract idea which is directed to a mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a sensor that is sensing driving parameters and evaluation unit. Both the sensor and evaluation unit are claimed generically and are operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The additional limitation is no more than mere instructions to apply the exception using the sensor and evaluation unit and therefore, does not integrate the abstract idea into a practical application. 
Step 2B: As discussed with respect to Step 2A Prong Two, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, the same analysis applies here in step 2B. Therefore independent claim 1 is ineligible. 

Dependent claims 2- 18 are rejected under 35 U.S.C. 101. The claims recites “deriving quality metric” (claim 2), “generating values and determining a quantity” (claim 4), “determining  quality metrics” (claim 6), “selecting quality metrics” (claim 8), “selecting quality metrics” (claim 10),  “determining quality metric” and “comparing speeds” (claim 13) “determining quality metric” and “comparing speeds” (claim 14), “determining quality metric” (claim 15), “determining quality metric” and “storing values”(claim 16), “determining quality metric” and “associating quantities” (claim 17), “determining and accident rate” (claim 18). (Step 1: Yes)
Step 2A Prong One: claims 2-18 depend on claim 1 and recite the limitations stated in Step 1. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong Two: this judicial exception is not integrated into a practical application. The claims do not include additional elements that integrate the abstract idea into a practical application.
Step 2B: claims 2-18 do not include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly claims 2-18 are not patent eligible. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites an abstract idea that is directed to a mental process. The independent claim recites an apparatus. (Step 1: Yes)
Step 2A Prong 1: The claim recites the steps of monitoring at least one driving parameter, determining a driving quality metric, associating the quality metric with a plurality of quality metrics, pre-selecting a group of manual-driving metrics, selecting metrics from the preselected group, and determining an accident rate. These limitations recite an abstract idea which is directed to a mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a sensor that is sensing driving parameters and evaluation unit. Both the sensor and evaluation unit are claimed generically and are operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The additional limitation is no more than mere instructions to apply the exception using the sensor and evaluation unit and therefore, does not integrate the abstract idea into a practical application. 
Step 2B: As discussed with respect to Step 2A Prong Two, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial 

Dependent claim 20 is rejected under 35 U.S.C. 101. The claim recites “eliminating potential weaknesses”. (Step 1: Yes) 
Step 2A Prong One: claim 20 depends on claim 19 and recite the limitations stated in Step 1. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong Two: this judicial exception is not integrated into a practical application. The claims do not include additional elements that integrate the abstract idea into a practical application.
Step 2B: claim 20 does not include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly claim 20 is not patent eligible. 

The additional limitations in the dependent claims 2-18 and 20 fail to establish that the independent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6-11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boniske (U.S. 2018/0074501). 

Regarding claim 1,  Boniske teaches a computer-implemented method for estimating an accident risk of an autonomous driving unit, the method comprising:  ([Claim 1], “a method for performing autonomous vehicle operation analysis”, [0001] “methods for determining safety events for an autonomous vehicle”) monitoring with a sensor in the driving unit at least one driving parameter of the driving unit during autonomous driving and determining driving values ([Claim 1], “receiving by the one or more data processors event data associated with operation of an autonomous vehicle”);
By an evaluation unit, determining an autonomous-driving quality metric which quantifies an autonomous-driving quality of the driving of the driving unit based on the determined driving values ([Claim 1], “determining by one or more data processors, human event data (driving quality) based upon the received sensor data”);
Accessing a manual-driving quality metrics database including a plurality of manual-driving quality metrics ([0005] “human event data is received by one or more processors, the 
	By the evaluation unit, pre-selecting, according to one or more restriction parameters, a group of manual-driving metrics from the plurality of manual-driving metrics stored in the database ([0053] “output correlated data establishes a baseline for comparing autonomous vehicle evens to human events by indicating which driving patterns in the human driving data correspond to the same or similar driving patterns in the autonomous driving data”, that is the manual-driving metrics that are stored in the storage device(database)  are chosen(pre-selected) in a baseline comparison to find data that is the same or similar driving patterns (restriction parameters)); 
	By the evaluation unit, selecting metrics from the preselected group of manual-driving metrics that show a predetermined degree of statistical similarity with the determined autonomous-driving metric ([0053] “once the baselines are established, the situations that qualify as a safe type of human operation can be used to determine what is safe analogous autonomous vehicle activity”, [0005] “the human even data is correlated, by one or more data processors, occurs with the autonomous vehicle event data based on degree of similarity”, that is from the preselected group of manual driving metrics, the group is narrowed down even and 
	By the evaluation unit, determining an autonomous-driving accident rate value from accident rate values associated with the selected manual-driving quality metrics. ([Claim 1] “generating by the one or more data processors, safety-related analysis based upon the correlated human-operated vehicle events and the autonomous vehicle events; wherein the generated safety-related analysis evaluates degrees of vehicle safety (accident rate) between human-operated vehicles and autonomous vehicles under equivalent driving scenarios.” The Examiner interpreting the safety-related analysis as accident rate)

Regarding claim 2, Boniske teaches the method according to claim 1, which comprises deriving the manual-driving quality metric in the same way as the autonomous-driving quality metric. ([Claim 10] “performance related metrics and safety-related metrics are generated based upon the correlated human-operated vehicle events and autonomous vehicle events under equivalent driving scenarios”).

Regarding claim 3, Boniske teaches the method according to claim 1, wherein a driving unit is a combination of a specific driver with a specific vehicle, the driver of the autonomous driving unit is an artificial intelligence driving software of the autonomous driving unit, and the drivers of the different driving units are humans. ([0005], [0037] “human operate vehicle events and autonomous vehicle events”). 

Regarding claim 4, Boniske teaches the method according to claim 1, which comprises generating driving values for a plurality of driving units from manual driving over a predefined period, and  - 62 -H&G-ROS-044 determining for each driving unit a manual-driving quantity from the driving values gathered over the entire predefined period. ([0006] “sensor data is received from sensor devices, (plurality of sensors correspond to the plurality of driving units), representative of an environment and operation of a human operated vehicle”, a predefined period of time is implied when running a series of scenarios). 

Regarding claim 6, Boniske teaches the method according to claim 1, which comprises determining from one or more driving parameters being monitored during manual driving of the different driving units a plurality of manual-driving quality metrics of different categories from which only those are chosen for association with the autonomous-driving quality metric which belong to the same category as the autonomous-driving quality metric. ([005] “sensor data is received from sensor devices and is representative of an environment and operation of a human operated vehicle. Human event data is determined by one or more processors based upon the acquired sensor data. Event data is associated with operation of an autonomous vehicle.”) 

Regarding claim 7, Boniske teaches the method according to claim 6, where in the categories are a plurality of different locale categories where the driving parameter was monitored. ([0004] “vehicle sensors acquire a significant amount of data about objects around the vehicle as well as about other environment factors.”)

Regarding claim 8, Boniske teaches the method according to claim 1, which comprises selecting only those manual- driving quality metrics for association with the autonomous-driving quality metric which have a bad driving rating value below a predefined threshold compared with a group of manual-driving quality metrics. ([0047] and [0048] “human event data as captured from the kinematic triggers are used to identify safety events. The captured human event data becomes the object for comparison to autonomous vehicle events. Kinematic triggers are associated with vehicle lateral and longitudinal g-forces and jerk measurements, such as hard braking that do not satisfy safe operation thresholds.”) 

Regarding claim 9, Boniske teaches the method according to claim 1, wherein the autonomous-driving quality metric is associated with the manual-driving quality metrics only if the autonomous-driving quality metric has a bad driving rating value below a predefined threshold compared with a group of other autonomous-driving quality metrics. ([0050] “safety related thresholds or other criteria that is characterized as unsafe, correlated the safety even data to the autonomous driving data.”)

Regarding claim 10, Boniske teaches the method according to claim 1, which comprises selecting from a multitude of manual-driving quality metrics for association with the autonomous-driving quality metrics only those manual-driving quality metrics which show a predetermined degree of similarity with the autonomous-driving quality metric. ([0005] “the human even data is correlated by the one or more data processors, occurs with the 

Regarding claim 11, Boniske teaches the method according to claim 10, wherein the predetermined degree of similarity is a value difference of the autonomous-driving quality metric to the manual- driving quality metric below a predefined threshold. ([0005] and [0047] “event data based upon degree of similarity of human-operated vehicle events and autonomous vehicle events, that do not satisfy safer operation thresholds”.)

Regarding claim 19 Boniske teaches a system for estimating an accident risk of an autonomous driving unit, the system comprising ([Claim 1], “a method for performing autonomous vehicle operation analysis”, [0001]” methods for determining safety events for an autonomous vehicle”): 
A sensor system of the driving unit configured for monitoring a driving parameter during a driving period driven autonomously by the driving unit; an evaluation unit configured to receive from said sensor system signals related to the driving parameter ([Claim 1], “receiving by the one or more data processors event data associated with operation of an autonomous vehicle”); 
Said evaluation unit configured for determining, from the driving parameter, an autonomous driving quality metric that quantifies an autonomous-driving quality of the driving of the driving unit based on driving values ([Claim 1], “correlating by the one or more data processors the human event data with the autonomous vehicle event”);
Said evaluation unit configured for accessing a manual driving quality metrics database ([0005] “human event data is received by one or more processors”, the examiner sees this as manual driving data being retrieved by the processor from where it is being store, in this case a storage device, this is the same as a database ) and said evaluation unit configured for pre-selecting, according to one or more restriction parameters, a group of manual-driving metrics from a plurality of manual-driving metrics store in the manual-driving quality metrics database ([0005] “human event data is received by one or more processors”, the examiner sees this as manual driving data being retrieved by the processor from where it is being store, in this case a storage device, this is the same as a database, [0053] “output correlated data establishes a baseline for comparing autonomous vehicle evens to human events by indicating which driving patterns in the human driving data correspond to the same or similar driving patterns in the autonomous driving data”, that is the manual-driving metrics that are stored in the storage device(database)  are chosen(pre-selected) in a baseline comparison to find data that is the same or similar driving patterns (restriction parameters)), wherein the plurality of manual-driving metrics have been determined from the driving parameter during manual driving periods of different driving units ([Claim 1] “based upon degree of similarity of human-operated vehicle events and autonomous vehicle events with respect to driving scenarios”); 
Said evaluation unit, configured for selecting metrics from the pre-selected group of manual-driving metrics that show a predetermined degree of statistical similarity with the determined autonomous-driving metric ([0053] “once the baselines are established, the situations that qualify as a safe type of human operation can be used to determine what is safe analogous autonomous vehicle activity”, [0005] “the human even data is correlated, by one or 
	Said evaluation unit configured for determining an autonomous-driving accident rate value from accident rate values associated with the selected manual-driving quality metrics. ([Claim 1] “generating by the one or more data processors, safety-related analysis based upon the correlated human-operated vehicle events and the autonomous vehicle events; wherein the generated safety-related analysis evaluates degrees of vehicle safety between human-operated vehicles and autonomous vehicles under equivalent driving scenarios”, the Examiner interpreting the safety-related analysis as accident rate)

	Regarding claim 20, Boniske teaches the method according to claim 1 (shown above), which comprises eliminating potential weakness in autonomous driving software of the autonomous driving unit, which are indicated by the autonomous-driving accident rate value, by reprogramming the autonomous the driving software. ([claim 2] “wherein vehicle control operations involving autonomous vehicles are adjusted based upon the generated safety-related analysis”, this means the autonomous vehicle control operations (software) is adjusted (eliminating potential weakness) based on the accident rate value (safety-related analysis)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boniske (U.S. 2018/0074501) in view of Perl (U.S. 2017/0372431).  

Regarding claim 5, Boniske teaches the method according to claim 1 (as shown above). Boniske does not teach wherein each of the manual-driving accident rate values are a mileage per accident and are determined from an accident statistic of one driving unit. 
However, Pearl teaches wherein each of the manual-driving accident rate values are a mileage per accident and are determined from an accident statistic of one driving unit ([Claim 17], “captures scores risks according to the measured location or trip of the motor vehicles”, trips are based in mileage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Boniske to incorporate the teachings of Perl and measure the accident rate in mileage. Doing so would provide a self-sufficient, automated risk protection for a variable number of risk exposed motor vehicles (Pearl [0002]). 

Regarding claim 14, Boniske teaches the method according to claim 1. Boniske does not teach determining the autonomous driving quality metric and the manual-driving quality metrics by the following steps: during operation of the driving unit a speedup acceleration of the driving unit is detected by an acceleration sensor in the driving unit; wherein a maximum speed, which occurs during or without deceleration after an acceleration event in which the driving unit acceleration is above a predetermined threshold, is stored as an acceleration event value; the acceleration event value is compared with a geostationary speed value of a location where the acceleration event value occurred; and a plurality of such resulting values are combined to the metric.
autonomous-driving quality metric and the manual-driving quality metrics by the following steps: during operation of the driving unit a speedup acceleration of the driving unit is detected by an acceleration sensor in the driving unit([0039] “some of the automotive data are measured by means of sensors comprising at least an accelerometer to measure the vehicle’s acceleration”); wherein a maximum speed, which occurs during or without deceleration after an acceleration event in which the driving unit acceleration is above a predetermined threshold, is stored as an acceleration event value([0051] “comprises a score driving module triggering and automatically selecting score driving parameters”); the acceleration even value is compared with a geostationary speed value of a location where the acceleration even value occurred; and a plurality of such resulting values are combined to the metric. ([0051] “allows system to compare automotive data like acceleration to the context and surroundings like traffic rules (speed limit/geostationary speed value)”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Boniske to incorporate the teachings of Perl and compare vehicle speed to posted speed limits. Doing so would aid in the safety performance of autonomous driving units (Pearl [0007]). 

Regarding claim 15, Boniske teaches the method according to claim 1. Boniske does not teach determining the autonomous-driving quality metric and the manual-driving quality metrics by the following steps: during operation of the driving unit a deceleration of the driving unit is detected by an acceleration sensor in the driving unit; wherein from a speed difference metric.
However, Perl teaches determining the autonomous-driving quality metric and the manual-driving quality metrics by the following steps: during operation of the driving unit a deceleration of the driving unit is detected by an acceleration sensor in the driving unit ([0039] “some of the automotive data measured by means of sensors comprising at least an accelerometer to measure the vehicle’s deceleration”); wherein from a speed difference between the speed occurring at the beginning and the speed at the end of an acceleration event in which the driving unit deceleration is above a predetermined threshold a resulting value is determined; and a plurality of such resulting values are combined to the metric. ([0051] “comprises a score driving module triggering and automatically selecting score driving parameters, allows system to compare automotive data like deceleration to the context and surroundings like traffic rules (speed limit/geostationary speed)” [0039] “calculate driving distances, time spent in speed bands, braking distances”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Boniske to incorporate the teachings of Perl and determine deceleration events and compare them to predetermined thresholds. Doing so would aid in the safety performance of autonomous driving units (Pearl [0007]).

Regarding claim 17, Boniske teaches the method according to claim 1. Boniske does not teach determining a plurality of autonomous-driving quality metrics for different quantity quality metrics of the same category of different driving units, and determining a respective autonomous-driving accident rate value for each metric category. 
However, Perl teaches determining a plurality of autonomous-driving quality metrics for different quantity categories, and associating each autonomous quantity with a plurality of manual-driving quality metrics of the same category of different driving units, and determining a respective autonomous-driving accident rate value for each metric category. ([0051] “the system to compare automotive data (location, speed, acceleration, deceleration) to the context and surrounding (e.g. weather, road types, surrounding, traffic, accidents ahead, road infrastructure, crossings, junctions, dangerous points, traffic rules, road safety classifications, driving behavior of other drivers, estimated likelihood of accidents on trip roadways, position and/or behavior of surround vehicles) comprises a score driving module; measured occurrence of risk events”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Boniske to incorporate the teachings of Perl and associate autonomous quantities with manual-driving quantities of the same category. Doing so would aid in the safety performance of autonomous driving units (Pearl [0007]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boniske (U.S. 2018/0074501) in view of Frank (US 2016/0055236 A1). 
Boniske teaches the method according to claim 1. Boniske does not teach wherein the degree of statistical similarity is tested by Null-Hypothesis. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boniske to incorporate the teachings of Frank and use the Null-Hypothesis test to calculate the degree of statistical similarity. Doing so would aid the calculations as the Null-Hypothesis test is a widely known test when dealing with statistical similarity (Frank [00178] – [00184]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boniske (U.S. 2018/0074501) in view of Hazelton (U.S. 2016/0231746). 
Boniske teaches the method according to claim 1. Boniske does not teach which comprises determining the autonomous-driving quality metric and the manual-driving quality metric by the following steps: during operation of the driving unit the driving speed of the driving unit is determined at random instants of time; the locations of the driving unit is determined for those time points where the speed is determined;  - 64 -H&G-ROS-044 the driving unit speed values are compared with a geostationary speed value associated to the respective locations; a speed difference between the driving speed and the geostationary speed value is determined; and a plurality of such resulting values are combined to the metric.
However,  Hazelton teaches determining the autonomous-driving quality metric and the manual-driving quality metric by the following steps: during operation of the driving unit the driving speed of the driving unit is determined at random instants of time; ([0211] “determining metric ([0211] “calculate the difference between the speed of the autonomous vehicle and the speed limit (geostationary speed)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boniske to incorporate the teachings for Hazelton and compare the speed of the vehicle to the speed limit based on the location. Doing so would aid in monitoring of both the manual–driving vehicles and autonomous-driving vehicles to assess the quality of the driving (Hazelton [0011], [0211], and [0218]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boniske (U.S. 2018/0074501) in view of Min (U.S. 2018/0101172 A1).
Boniske teaches the method according to claim 1. Boniske does not teach determining the autonomous-driving quality metric and the manual-driving quality metrics by the following steps: during operation of the driving unit a positive and negative acceleration of the driving unit, each above a predetermined threshold, are detected by an acceleration sensor in the driving unit; a time span between the positive and negative acceleration is stored as an erratic metric.
However, Min teaches determining the autonomous-driving quality metric and the manual-driving quality metrics by the following steps: during operation of the driving unit a positive and negative acceleration of the driving unit ([0064] “determine whether sudden acceleration or sudden deceleration is performed”), each above a predetermined threshold ([0064] “a criterion for determining whether a sudden acceleration has been performed may be previously set”), are detected by an acceleration sensor in the driving unit ([0007] and [0008] “learning driving environment data, a sensing section, driving environment data may include a current location and a speed of the autonomous vehicle”); a time span between the positive and negative acceleration is stored as an erratic driving event value or resulting value, respectively; and a plurality of such resulting values are combined to the metric. ([0064] and [0065] “For example, may set an acceleration of 1.5m/s and determine whether the situational judgment condition is satisfied. When it is determined that the situational judgment conditional is satisfied the learning section extracts training data”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boniske to incorporate the teachings for Min and determine acceleration events that are above a threshold and spate them for evaluation. Doing so would lead to a gradual improvement in the intelligence of an autonomous vehicle. (Min [Background])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boniske (U.S. 2018/0074501) in view of Perl (U.S. 2017/0372431) and Gordon (U.S. 2018/0099669 A1).
Boniske and Perl teaches the method according to claim 17 as can be seen above. Boniske and Perl do not teach determining an overall autonomous driving accident rate value from a combination of autonomous-driving accident rate values which are weighted according to respective driving distance in the combination. 
However, Gordon teaches determining an overall autonomous driving accident rate value from a combination of autonomous-driving accident rate values which are weighted according to respective driving distance in the combination. ([0005] “first traffic flow has a higher accident rate then the second traffic flow, a predetermined distance from the self-driving vehicle”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boniske and Perl to incorporate the teachings of Gordon and determine weigh accident rates according to distance. Doing so would allow the autonomous vehicle to have the most accurate accident rate at a given time. (Gordon [0005])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Urababa (US 7725226 B2) is pertinent to the acceleration sensor and acceleration events. Lewandowski (US 2018/0194336 A1) is pertinent to the declaration events. Fields (US 10720080 B1) is pertinent to the database of driving metrics. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha P Pelow whose telephone number is (408)918-7533.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.P./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667